
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 3
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Serrano submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Entitled the English Plus
		  Resolution.
	
	
		Whereas English is the language of the United States, and
			 all members of the society recognize the importance of English to national life
			 and individual accomplishment;
		Whereas many residents of the United States speak native
			 languages other than English, including many languages indigenous to this
			 country, and these linguistic resources should be conserved and
			 developed;
		Whereas this Nation was founded on a commitment to
			 democratic principles, and not on racial, ethnic, or religious homogeneity, and
			 has drawn strength from a diversity of languages and cultures and from a
			 respect for individual liberties;
		Whereas multilingualism, or the ability to speak languages
			 in addition to English, is a tremendous resource to the United States because
			 such ability enhances American competitiveness in global markets by permitting
			 improved communication and cross-cultural understanding between producers and
			 suppliers, vendors and clients, and retailers and consumers;
		Whereas multilingualism improves United States diplomatic
			 efforts by fostering enhanced communication and greater understanding between
			 nations;
		Whereas multilingualism has historically been an essential
			 element of national security, including the use of Native American languages in
			 the development of coded communications during World War II, the Korean War,
			 and the Vietnam War;
		Whereas multilingualism promotes greater cross-cultural
			 understanding between different racial and ethnic groups in the United
			 States;
		Whereas there is no threat to the status of English in the
			 United States, a language that is spoken by 92 percent of United States
			 residents, according to the 2000 United States Census, and there is no need to
			 designate any official United States language or to adopt similar
			 restrictionist legislation;
		Whereas English-only measures, or proposals
			 to designate English as the sole official language of the United States, would
			 violate traditions of cultural pluralism, divide communities along ethnic
			 lines, jeopardize the provision of law enforcement, public health, education,
			 and other vital services to those whose English is limited, impair government
			 efficiency, and undercut the national interest by hindering the development of
			 language skills needed to enhance international competitiveness and conduct
			 diplomacy; and
		Whereas such English-only measures would
			 represent an unwarranted Federal regulation of self-expression, abrogate
			 constitutional rights to freedom of expression and equal protection of the
			 laws, violate international human rights treaties to which the United States is
			 a signatory, and contradict the spirit of the 1923 Supreme Court case Meyer v.
			 Nebraska, wherein the Court declared that The protection of the
			 Constitution extends to all; to those who speak other languages as well as to
			 those born with English on the tongue: Now, therefore, be it
		
	
		That the United States Government
			 should pursue policies that—
			(1)encourage all
			 residents of this country to become fully proficient in English by expanding
			 educational opportunities and access to information technologies;
			(2)conserve and
			 develop the Nation’s linguistic resources by encouraging all residents of this
			 country to learn or maintain skills in languages other than English;
			(3)assist Native
			 Americans, Native Alaskans, Native Hawaiians, and other peoples indigenous to
			 the United States, in their efforts to prevent the extinction of their
			 languages and cultures;
			(4)continue to provide
			 services in languages other than English as needed to facilitate access to
			 essential functions of government, promote public health and safety, ensure due
			 process, promote equal educational opportunity, and protect fundamental rights;
			 and
			(5)recognize the
			 importance of multilingualism to vital American interests and individual
			 rights, and oppose English-only measures and other
			 restrictionist language measures.
			
